DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Nimalan discloses: A GPU-based human body microwave echo simulation method (pg.21, 2.5 1st para.), comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device (pg.35, fig3.4); configuring, at the CPU host (pg.35, fig3.4), parallel computing network parameters to be run at the GPU device (pg.45 3.3.2); initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host (pg.34 3.1.4); computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters (pg.34 3.1.4), to obtain simulation echoes of human body microwaves (Xi abstract); transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (pg.35, fig3.4).
None of the found references teach, disclose, suggest or make obvious: the step of computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves comprises: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block; computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance: determining a position of a range gate unit in the echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position; adding a echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data of the range gate unit received at the antenna phase center; returning to the step of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block, and repeating the above procedure until all the threads in the current thread block are processed, to obtain echo signal data of all the range gate units received at the antenna phase center; performing convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output, and performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Regarding independent claim 6, Nimalan discloses: at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device: initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves, transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (see independent claim 1).
None of the found references teach, disclose, suggest or make obvious: the step of computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves comprises: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block; computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance: determining a position of a range gate unit in the echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position; adding a echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data of the range gate unit received at the antenna phase center; returning to the step of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block, and repeating the above procedure until all the threads in the current thread block are processed, to obtain echo signal data of all the range gate units received at the antenna phase center; performing convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output, and performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Regarding independent claim 11, Nimalan discloses: a non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device; initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves; transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (see independent claim 1).
None of the found references teach, disclose, suggest or make obvious: the step of computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves comprises: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block; computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance: determining a position of a range gate unit in the echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position; adding a echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data of the range gate unit received at the antenna phase center: returning to the step of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block, and repeating the above procedure until all the threads in the current thread block are processed, to obtain echo signal data of all the range gate units received at the antenna phase center; performing convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output; and performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Claims 2-3, 5, 7-8, 10, 12-13, 15 are allowed under the same basis as independent claims 1, 6, 11 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAMADOU FAYE/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884